Citation Nr: 0618441	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-18 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to August 
1945.  The veteran died in January 1985; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death in January 
1985 was identified on the death certificate as pneumoccus 
meningitis due to sepsis, urinary tract infection.  

2.  The competent medical evidence does not show any 
etiologic connection between the maladies associated with the 
veteran's demise listed on the death certificate and his 
period of active duty service.

3.  The competent evidence does not show the veteran's lung 
disability was present during service, was acquired in 
service, or was otherwise attributable to his service.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Cause of Death Claim

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2005).  
The appellant, as a layperson, is not qualified to render 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Accordingly, 
the appellant's opinion that the veteran's death is due to 
his military service is not competent medical evidence.  Nor 
are her assertions medically linking exposure to asbestos to 
the veteran's death competent medical evidence.

In claims involving entitlement to service connection for the 
cause of a veteran's death and in situations in which service 
connection had not been established for the fatal disability 
prior to death, an initial area of inquiry is whether the 
veteran's fatal disorder had been incurred in or aggravated 
in service; that is, whether that fatal disorder should have 
been service connected.  See 38 C.F.R. § 3.312 (2005).  The 
immediate cause of the veteran's death in January 1985 was 
identified on the death certificate as pneumoccus meningitis 
due to sepsis, urinary tract infection.  The competent 
medical evidence of record does not indicate the veteran's 
sepsis, pneumococcus meningitis due to sepsis, or any chronic 
urinary tract infection was present during service, was 
acquired in service, or was otherwise attributable to his 
service.  As such, service connection is not warranted for 
the cause of the veteran's death.

The appellant contends that her husband required a 
tracheostomy due to a lung disease that was related to in-
service exposure to asbestosis.  In the alternative, she 
contends that the veteran had an asbestos-related lung 
disorder that weakened his immune system which in turn caused 
his meningitis.  In essence, she argues the veteran had a 
lung disability as a result of his military service that 
materially contributed to his death.  A determination of 
service connection requires a finding of 1) the existence of 
a current disability, 2) and in-service injury or disease, 
and 3) an etiologic relationship between that disability and 
an injury or disease incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

The record shows that in 1942 and 1943, the veteran served as 
a messman, utility man, and coalpasser aboard merchant marine 
ships as a part of his active duty service with the Coast 
Guard.  Manifolds that are of record appear to indicate the 
veteran continued to serve upon ships after his August 1945 
discharge from active duty.  However, only his period of 
active duty service is for consideration herein.  In this 
regard, the Board notes a letter from a legal firm dated in 
September 1991, that advised former merchant marines could 
potentially be entitled to legal settlement based on exposure 
to asbestosis.  However, this letter is not specific to the 
facts of the veteran's case and as such, is not probative 
evidence that the veteran was diagnosed with a lung disorder 
that materially contributed to his death as the consequence 
of his military service ending in August 1945.

After his August 1945 discharge from active duty, a January 
1963 radiographic report indicates that the veteran had a 
negative chest X-ray (which is evidence counter to the 
appellant's May 2006 argument that there was continuity of 
symptomotology since the veteran's discharge from active 
duty).  Thereafter, a September 1968 radiographic report is 
suggestive of some abnormal findings and a September 1968 
private hospital record indicates that veteran had had 
monthly treatment since 1967.  However, there are no 
presumptive regulatory provisions regarding exposure to 
asbestos and any later development of a lung disability.  See 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993); Dyment v. 
West, 13 Vet. App. 141 (1999).  Additionally, there is no 
competent medical evidence of record that indicates the 
veteran's potential in-service exposure to asbestos from 
April 1942 to August 1945 led to the development of a lung 
disability decades later.  Moreover, an opinion from a VA 
physician in September 2005 was that asbestos exposure had no 
bearing on the veteran's death.  Accordingly, the competent 
evidence of record fails to support the appellant's 
contentions that the veteran's period of active duty that 
ended in August 1945 resulted in a disability that materially 
contributed to his death.

The second question that must be resolved, with regard to the 
issue of entitlement to service connection for the cause of 
the veteran's death, is whether a service-connected 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312 (2005).  Prior to his death, 
the veteran did not have any service-connected disabilities.  
As such, the veteran did not have a service-connected 
disability that was related to the cause of his death, 
contributed to or accelerated his death, or rendered him 
materially less capable of resisting death.  

In short, the weight of the evidence is against the 
appellant's claim, and it is denied.  

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

The appellant initially filed her claim prior to the 
enactment of the current duty to notify and assist 
regulations.  However, she was subsequently notified of these 
duties.  In August 2000 the appellant was sent a letter that 
requested specific information that was needed to complete 
her application.  A letter issued in July 2001 informed her 
of the evidence needed to substantiate her cause of death 
claim, the evidence VA would seek, and requested to send the 
information describing the additional evidence or the 
evidence itself to VA.  Thus, the Board considers notice 
requirements met such that this decision is not prejudicial. 

While the appellant was provided with the type of information 
and evidence needed to substantiate her claim, she was not 
provided with notice of the type of evidence necessary to 
establish a level of compensation or an effective date for 
the benefits sought on appeal.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Despite inadequate notice provided to the appellant 
on these latter two elements, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In that regard, as the Board concludes above that 
the weight of the evidence is against the appellant's claim, 
any questions as to the appropriate level of compensation or 
effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  A medical opinion was obtained based on the 
veteran's period of active duty aboard merchant marine 
vessels and the appellant's assertions that this service 
materially contributed his death.  See 38 C.F.R. § 20.901 
(2005).  As the Board is authorized to obtain such a medical 
opinion, this case does not need to be remanded for initial 
consideration by the RO as the appellant contends.  Moreover, 
the entire claims file was made available to the physician 
and the September 2005 opinion indicates that he reviewed the 
medical records of the veteran thoroughly.  Therefore, the 
appellant's contention that the medical opinion was not based 
on the veteran's complete history (as per her interpretation 
of the Board's medical opinion request in which a brief 
medical summary was provide to the physician in addition to 
the complete set of records) is without merit.

The veteran's death certificate and private medical record 
medical records identified by the appellant have been 
associated with the claims file.  As the appellant has not 
identified additional evidence or authorized VA to obtain 
additional evidence not of record pertinent to her claim, no 
further assistance regarding development of evidence is 
required and would be otherwise unproductive and futile.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


